Citation Nr: 0933579	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  99-16 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a chronic lumbosacral 
spine disability.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from November 1968 to January 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 RO rating decision of 
the Providence, Rhode Island Regional Office (RO), that 
denied service connection for a chronic lumbosacral spine 
disability (back condition).  The Veteran provided testimony 
at a personal hearing at the RO in November 2000.  In January 
2004, the case was transferred to the Winston-Salem Regional 
Office (RO).  

In a July 2008 decision, the Board denied the Veteran's 
claim.  The Veteran then appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In June 2008, the parties (the Veteran and the VA Secretary) 
filed a joint motion which requested that the Board's 
decision be vacated and remanded.  A June 2008 Court order 
granted the motion.  


FINDINGS OF FACT

1.  The Veteran has been notified of the evidence necessary 
to substantiate his
claim, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  A chronic lumbosacral spine disability was not present 
during service and did not manifest to a compensable degree 
within the one year presumptive period following the 
Veteran's discharge from service; it is not otherwise 
etiologically related to an incident of the Veteran's 
military service.





CONCLUSION OF LAW

A chronic lumbosacral spine disability was not incurred in or 
aggravated during active service and may not be presumed to 
have been incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107; 38 C.F.R. § 3.159.  The notice should inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim.  It should also 
inform the claimant about the information and evidence that 
VA will seek to provide, and the information and evidence the 
claimant is expected to provide.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004).  

Here, the RO sent a rating decision in January 1999, a 
statement of the case in July 1999, a supplemental statement 
of the case in July 2001, correspondence in November 2003, a 
supplemental statement of the case in January 2004, a 
supplemental statement of the case in November 2004, 
correspondence in December 2004, and a supplemental statement 
of the case in July 2005.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decision.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, and the 
responsibilities of the parties in obtaining the evidence.  
The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant.  The case was last readjudicated in a September 
2005 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  

The Board observes that VA did not provide the appellant with 
an examination in connection with his claim for service 
connection for a chronic lumbosacral spine disability.  The 
Board finds, however, that an examination was not necessary 
to make a decision on his claim.  See 38 U.S.C.A. 
§ 5103A(d)(2) (West 2002).  Specifically, under the law, an 
examination or opinion is necessary to make a decision on the 
claim when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service, or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the appellant's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. 
§ 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i) (2008).  

The Board observes that, in this matter, while the Veteran 
may have a current back disability (fulfilling prong (1) in 
the McLendon analysis), the appellant's available service 
treatment records do not show treatment for a chronic 
lumbosacral spine disability or for any low back complaints 
whatsoever.  At separation, the veteran's back was evaluated 
as normal and he himself indicated on a report of medical 
history that he had no history of back pain.  Additionally, 
back problems were not shown for many years after separation.  
Therefore, while the Veteran reported an inservice injury to 
his back, there is absolutely no evidence in the claims file 
that establishes that an event, injury, or disease occurred 
in service, or establishing certain diseases manifesting 
during an applicable presumptive period for which the 
claimant qualifies.  As such, prong (2) in the McLendon 
analysis is not met.  The Board notes that the appellant has 
alleged that he was injured in a jeep accident during 
service, that he had pain since the incident, and that he 
self-medicated until seeking treatment from a VA medical 
center.  His service medical records do not show treatment 
for any low back complaints whatsoever and there is no 
evidence of any treatment for a low back disability for 
decades after the Veteran's period of service.  Further, the 
probative medical evidence contains no medical opinions 
relating the appellant's current chronic lumbosacral spine 
disability to his period of service.  As there is no 
indication that any claimed chronic lumbosacral spine 
disability may be associated with the appellant's period of 
service, prong (3) of the McLendon analysis is also not met.  

The Board has considered the whether the appellant's lay 
statements could fulfill prong (2) or (3).  The appellant's 
statements, however, are considered less probative in this 
matter because they are opposed by medical records from the 
Veteran's period of service - which do not show evidence of 
back problems, and do include objective findings of normal 
spine and do include the Veteran's own report that he had not 
history of back pain.  The Veteran's service treatment 
records, his examination upon separation, and his report of 
medical history are contemporaneous records showing the state 
of the veteran's back around his separation date in 1972.  
These records provide findings that are directly in conflict 
with lay statements made by the Veteran in 1998, decades 
later.  Without prongs (2) and (3) as discussed in Mclendon, 
the facts of this case do not meet the criteria to warrant a 
VA examination.  See Id.  

Further, the Board notes that based on information provided 
by the appellant, the RO requested that the National 
Personnel Records Center (NPRC) furnish inpatient clinical 
records pertaining to a back injury the appellant reportedly 
received in a jeep accident and treatment he reportedly 
received at Camp Kaiser Hospital in Unchoni, Korea for the 
period January 1968 to December 1970.  NPRC reported a 
negative response.  The RO also undertook a search of VA's 
claims database for two individuals the appellant reported 
were also involved in the jeep accident for purposes of 
ascertaining whether these individuals had reported 
information potentially supportive of the appellant's claim.  
The search was unsuccessful.  In a letter dated in April 2004 
(as well as in subsequent letters mailed in January and April 
2006) the RO asked the appellant to narrow the time frame 
within which he believed the accident occurred.  The 
appellant did not provide this information.  

The Board also observes that subsequent to the September 2005 
supplemental statement of the case, additional medical 
evidence (a lay statement from the Veteran's sister) has been 
associated with the record.  The additional evidence, 
however, is essentially duplicative of evidence already of 
record in that it repeats the Veteran's assertions that he 
was injured in a jeep accident during his period of service 
and is not specifically pertinent as to the basis for the 
denial of the appellant's claim.  Therefore, a remand for an 
additional supplemental statement of the case as to such 
evidence would service no useful purpose.  Thus, the Board 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law.  

Evidence

The Veteran's service treatment records show that he was 
hospitalized in September 1969 for an unrelated matter.  The 
records show that the Veteran was treated several times at an 
aid station in Korea for unrelated matters in 1969 and 1970.  
On a medical history report at the time of the November 1971 
separation examination, the Veteran checked that he did not 
have back trouble of any kind.  The November 1971 objective 
separation examination report included a notation that the 
Veteran's spine and other musculoskeletal systems were 
normal.  

The Veteran's service personnel records indicate that he 
served in Korea from June 1969 to July 1970.  They contain no 
other relevant information. 

VA treatment records document the first complaints of low 
back pain in 1998.  In the Veteran's April 1998 application 
for compensation benefits, he maintained that he sustained a 
back disorder during the period 1969 to 1970.  He reported 
that he was treated at Camp Kaiser in Korea.  

A May 1998 computerized tomography (CT) scan of the lumbar 
spine revealed that there was a large disc herniation at L5-
S1 and mild diffuse bulging of the disc at L4-L5.  

A Report of Contact in August 1998 shows that the Veteran 
reported that he only received treatment at the VA Medical 
Center (MC) in Providence, Rhode Island from February 1998 to 
date.  He denied that he had received any treatment for his 
back prior to that date.  

A March 1999 record showed that the Veteran complained that 
he pushed a van a couple days ago and that he was now 
experiencing severe low back pain.  

In the April 1999 Notice of Disagreement, the Veteran 
maintained for the first time that he injured his back in a 
jeep accident that occurred in 1968 in Korea.  

A May 1999 record noted that the Veteran reported to Dr. J.C-
P. that he suffered from a loss of consciousness following a 
significant motor vehicle accident at the age of 17.  The 
Veteran reported that he had suffered from low back pain for 
30 years with its onset following the accident in Korea.  Dr. 
J.C-P. noted an impression of "[low back pain] with lumbar 
radiculopathy, central disc and stenosis."  

In the August 1999 Substantive Appeal, the Veteran reported 
that VA personnel, K. [Dr. K.], P. [Dr. J. C-P.], and L. 
[S.L., nurse practitioner] indicated that the problems 
associated with his back were connected to the injury he 
reportedly sustained during service.  He maintained for the 
first time that he was hospitalized for the injury for four 
days at the base hospital in Unchoni, South Korea.

A November 1999 magnetic resonance image (MRI) of the lumbar 
spine described that the veteran had degenerative disc 
disease at L5-S1.  

In VA Form 21-4176 (Report of Accidental Injury in Support of 
Claim for Compensation or Pension) dated in September 2000, 
the Veteran claimed that F.C. (captain) and R.G. (driver) 
were witnesses to the accident.  Later, in a Report of 
Contact in April 2004, it was noted that the Veteran reported 
that the driver of the jeep was actually L.G. 

At the local RO hearing conducted in November 2000, the 
Veteran provided testimony that was similar to prior 
statements discussed above.  Additionally, he indicated that 
he self-medicated from the time of his discharge up until 
1998.  

In a VA physician's letter received by the RO in August 2005, 
Dr. L.S. reported that he had been treating the Veteran for 
chronic low back pain.  Dr. L.S. noted that a July 2002 
neurosurgical evaluation indicated that an MRI showed only a 
small bulge at L3-L4 and that the diagnosis was chronic low 
back pain.  

In an August 2009 lay statement, the Veteran's sister 
reported that while the Veteran was stationed in South Korea, 
he was involved in an accident in which a jeep overturned and 
he was pinned under it until he could be freed.  


Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

A "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection.  Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 (1997).

Where a Veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, and arthritis manifests to a degree of at 
least 10 percent within one year from the date of termination 
of service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such a disorder during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).

Analysis

The medical evidence of record shows that the Veteran is 
currently diagnosed with a chronic low back disability.  The 
Veteran has vigorously contended that he injured his low back 
in a jeep accident during service.  The Veteran's sister has 
also reported that he was involved in a jeep accident during 
service.  The Board notes, however, that neither the service 
treatment records nor the personnel records make reference to 
this incident as reported by the Veteran (and his sister).  
Moreover, the service treatment records are completely devoid 
of any complaints of or treatment for a low back disability 
at any point from the time of the reported accident until 
separation.  On a medical history form at the time of his 
November 1971 separation examination, the Veteran 
specifically checked that he had no back trouble of any kind.  
The November 1971 objective examination report also included 
a notation that the Veteran's spine and other musculoskeletal 
systems were normal.  These records, contemporaneous with the 
Veteran's period of service, are given great weight.  See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous 
evidence has greater probative value than history as reported 
by the veteran]. 

The Board further observes that the RO undertook a search of 
VA's claims database for two individuals the Veteran reported 
were also involved in the jeep accident for purposes of 
ascertaining whether these individuals had reported 
information potentially supportive of the appellant's claim.  
The search was unsuccessful.  

Additionally, the Board notes that the Veteran has alleged 
that he self-medicated from the time of his discharge until 
1998.  The Board notes that the first medical evidence of any 
complaints of low back pain and a chronic disability 
associated with the Veteran's low back is dated in 1998-26 
years after his discharge from service.  This lengthy period 
without treatment is evidence against a finding of continuity 
of symptomatology, and it weighs heavily against the claim.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment of the claimed condition for 
many years after service).  Given these circumstances, the 
Board finds that the Veteran's statements as to a low back 
injury in service and as to any continuity of treatment since 
service are less probative in this matter.  

There is also no competent medical evidence of record that 
links the Veteran's current low back disability to an 
incident of his military service.  The Veteran contends that 
VA personnel linked his disability to his period of service, 
but there is no statement to that effect reflected in the VA 
treatment records, and the Veteran's recitation of the 
statement reportedly made does not constitute a competent 
medical opinion.  See Robinette v. Brown, 8 Vet. App. 69, 77 
(1995) ("[T]he connection between what a physician said and 
the layman's account of what he purportedly said, filtered as 
it was through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute 'medical' 
evidence.").  Also, the May 1999 VA treatment record is only 
a recitation of a history provided by the Veteran.  A bare 
transcription of a lay history, unenhanced by additional 
comment by the transcriber, is not transformed into competent 
medical evidence merely because the transcriber is a health 
care professional.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  In addition, the Veteran's personal belief that a 
relationship exists between his low back disability and 
service is not sufficient to support an award of service 
connection since the veteran is not a medical professional 
competent to diagnosis his condition and its etiology.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu, 2 
Vet. App. 492, 494-95 (1992).  

Even assuming that the Veteran suffered a low back injury in 
service, there is no indication in the record that there was 
any sort of chronic injury at that time.  In fact the 
evidence of record is against such a finding as the spine was 
found to be normal on objective examination in 1971, and the 
veteran himself reported in 1971 that he had no history of 
back pain.  The probative evidence does not suggest that any 
current chronic lumbosacral spine disability diagnosed in 
1998 is related any inservice injury or other aspect of the 
Veteran's period of service, which ended two decades earlier.  
Rather, the probative medical evidence provides negative 
evidence against this finding, indicating that the Veteran's 
present chronic lumbosacral spine disability began many years 
after service, without relationship to service, to include 
any claimed low back injury in a jeep accident.

The Veteran has alleged in statements and testimony that his 
current chronic lumbosacral spine disability had its onset 
during his period of service.  As a lay person, however, the 
Veteran is not competent to give a medical opinion on the 
diagnosis or etiology of a condition.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

The weight of the competent medical evidence demonstrates 
that the Veteran's chronic lumbosacral spine disability began 
many years after service and was not caused by any incident 
of service.  The Board concludes that the Veteran's chronic 
lumbosacral spine disability was neither incurred in nor 
aggravated by service.  As the preponderance of the evidence 
is against the claim for service connection, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  




ORDER

Service connection for a chronic lumbosacral spine disability 
is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


